Citation Nr: 1547374	
Decision Date: 11/09/15    Archive Date: 11/13/15

DOCKET NO.  09-31 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an effective date prior to March 30, 2004, for the grant of service connection for a right elbow disability, to include whether the elements for pleading clear and unmistakable error (CUE) in a November 1955 Board of Veterans' Appeal decision have been met.  

(Pursuant to BVA Directive 8430 (May 17, 1999) the claims for increased ratings for right elbow residuals, right elbow limitation of supination, right elbow limitation of extension, and a right elbow scar, will be adjudicated in a separate decision.)


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran had active duty service from July 1953 to June 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

In March 2011, the Board denied the earlier effective date claim.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In a January 2013 Order, the Court granted a joint motion for remand (JMR), vacating the March 2011 Board decision, and remanded the appeal to the Board for action consistent with the JMR.  In September 2013, the Board remanded the appeal for additional development.

In December 2010 and May 2015, the Veteran testified at video hearings before two of the three Veterans' Law Judges listed below and transcripts of both hearings have been associated with the claims file.  These circumstances require the appeal be decided by a three-judge panel.  See 38 C.F.R. § 19.3(a) (2015).  In this regard, the Veteran was offered an opportunity to have another hearing before a third Veterans' Law Judge.  However, in September 2015 the Veteran notified the Board that he was waiving his wright to this hearing.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The record does not show that the Veteran filed with VA pleadings that amount to a motion to the Board that there was clear and unmistakable error in the November 1955 Board decision.  

2.  Following the Veteran's June 1955 separation from active duty, he filed his first claim of service connection for a right elbow disability with VA in July 1955 and this claim was denied in an August 1955 rating decision which he appealed to the Board.  

3.  A November 1955 Board decision thereafter denied service connection for a right elbow disability. 

4.  In 1956 and 1957, VA received additional relevant service department records.

5.  Rating decisions dated in July 1983, July 1984, June 1985, and October 1985 that denied the Veteran's service connection claim are final.  

6.  The RO decision dated in October 1986, which found an appeal of the October 1985 rating decision was not timely is final.  

7.  An August 2002 rating decision that denied the June 2001 application to reopen the claim for service connection for a right elbow disability is final.  

8.  The Veteran's next application to reopen the claim for service connection for a right elbow disability was received by the RO on March 30, 2004. 


CONCLUSIONS OF LAW

1.  The criteria for pleading CUE in the November 1955 Board decision have not been met.  38 U.S.C.A. § 7111 (West 2014); 38 C.F.R. § 20.1404 (2015).

2.  The criteria for an effective date prior to March 30, 2004, for the award of service-connection for a right elbow disability have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. § 3.207(f) (1957); 38 C.F.R. §§ 3.155, 3.156(c), 3.157, 3.400, 3.401 (2015); 38 C.F.R. §§ 19.117, 19.121, 19.123, 19.129 (1985).  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

In this regard, the Veteran is challenging the initial effective date assigned following the grant of service connection for a right elbow disability.  In Dingess, supra, the Court also held that in cases where a claim has been granted and an initial effective date has been assigned, the claim to which VCAA notice applied was the service connection claim.  That service connection claim has been more than substantiated, it has been proven, thereby rendering § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Id, at 490-91; See also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the December 2010 and May 2015 Board hearings, the VLJs asked questions to ascertain when the Veteran filed his claim of service connection for a right shoulder disability.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran that is not in the record.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  Therefore, the Board finds that, consistent with Bryant, the VLJs complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

As to the duty to assist, the Board finds that VA has secured all available and identified pertinent in-service and post-service evidence, including the Veteran's service treatment records, service personnel records, and his identified post-service records.  See 38 U.S.C.A. § 5103A(b).

The January 2013 JMR directed the Board and the September 2013 remand directed the AOJ, in substance, to obtain and associate with the record any outstanding service department records, to include any records that were part of the record at the time of the earlier VA decisions that have since been lost.  That was accomplished to the extent possible.  Notably, in October 2013 the Veteran's former representative notified VA that he provided VA with copies of all the missing service department records in July 2013.  Additionally, in January 2014 the National Personnel Records Center (NPRC) notified VA that it had no other service department records of the claimant except those it was mailing to VA.  In April 2014, VA notified the Veteran that no other service department records of his could be located and invited him to provide VA with any copies of his records that he may have.  Later in April 2014, the Veteran notified VA that he had no other service department records he could provide VA and VA already had all of his records because they were earlier provided by his former representative.  

Given the above history, the Board finds that there has been substantial compliance with the January 2013 JMR and September 2013 Board remand.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required).

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

In adjudicating the claim below, the Board has reviewed all of the evidence in the Veteran's electronic VA claim's file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Claim

The Veteran contends that he has continuously prosecuted his claim since 1955, and, therefore, the effective date should be the day after his June 1955 discharge from active duty.  He points out that his initial claim was within one year of his discharge from service.  He believes that because he has had the same file number since his initial claim, this means that the claim has been open the entire period.  He also points to the law concerning the reopening of claims, which states that if, however, new and material evidence is received with respect to a claim which has been disallowed, the claim will be reopened, and if so reopened, the claim will be reviewed on a de novo basis.  38 U.S.C.A. § 5108.  He contends that the general rule is that the effective date is the date the VA initially received the claim that it ultimately grants.  Given the January 2013 JMR, the Board will also consider whether the elements for pleading CUE in the November 1955 Board decision have been met.  

a.  Elements for Pleading CUE

The Board notes that motions for review of prior Board decisions on the grounds of CUE are adjudicated pursuant to 38 U.S.C.A. § 7111 and 38 C.F.R. §§ 20.1400 to 20.1411 (2015).  In this regard, 38 U.S.C.A. § 7111(c) states that motions for CUE in a Board decision may be instituted by the Board on its own motion and upon the request of the claimant.  Under 38 C.F.R. § 20.1404(c) motions for CUE in a Board decision should be filed with the Board, and under 38 C.F.R. § 20.1404(d) requests for CUE in a Board decision not filed with the Board, and transmitted by the Secretary to the Board shall be treated as a motion for CUE.  In addition, 38 C.F.R. § 20.1404(a) specifically states that motions for CUE in a Board decision must be in writing and must be signed by the moving party or that party's representative.  As to pleading CUE, the Court has held that there must be some degree of specificity as to what the alleged error is and, unless it is the kind of error that, if true, would be CUE on its face, persuasive reasons must be given as to why one would be compelled to reach the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the alleged error.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  

The Board first observes that it has never received directly from the Veteran or his former representative a writing in which it has been  specifically argued that there is CUE in the November 1955 Board decision.  Likewise, the Board has never received such a writing from the Secretary.

The January 2013 JMR asked the Board to consider whether an outstanding informal motion for CUE in the November 1955 Board decision is found in the records in the claims file.  Specifically, the January 2013 JMR asked the Board to consider ". . . whether certain communications from Appellant could reasonably be considered a claim for CUE as to the 1955 Board decision . . .".  In support of this assertion, the JMR cites to statements made by the Veteran in his November 2004 Appeal to the Board, an attachment to his November 2004 Appeal to the Board, and an April 2004 statement in support of his claim.  Specifically, the JMR appears to point to the Veteran's use of the words "clear and unmistakable evidence" in two of these documents as his motion for CUE.  

However, the Board finds that these documents, even when taken together, do not act as a motion from CUE in the November 1955 Board decision because none of the cited documents specifically claim "clear and unmistakable error" in the November 1955 Board decision, were filed directly with the Board or transmitted to the Board from the Secretary, and/or identify the November 1955 Board decision and argue with specificity the nature of the CUE.  See 38 C.F.R. § 20.1404; Fugo, supra.  Furthermore, these documents, only appear to be a discussion of the standard VA applies when considering whether a disability pre-existed service and whether the presumption of soundness applies.  See, e.g., 38 U.S.C.A. §§ 1111, 1132 (West 2014); 38 C.F.R. § 3.304(b) (2015).  

The Board likewise finds that his testimony regarding how reasonable minds could differ as to whether the evidence of record, at the time of the November 1955 Board decision, met the criteria for entitlement to service connection for a right elbow disability, also does not rise to a motion for CUE in that Board decision.  See 38 C.F.R. § 20.1404; Fugo, supra.  

Next, the Board notes that in writings to the Board and the JMR it is alleged, in substance, that VA's failure to readjudicate the Veteran's claim of service connection for a right elbow disability after it received additional relevant service department records in 1956 and 1957 following the November 1955 Board decision is CUE.  However, that is an argument that concerns the finality of the BVA decision, not whether it contained error.  See, e.g., 38 C.F.R. § 3.156(c) (2015).

Given the above, and the fact that VA's regulations specifically provide that a motion for CUE in a Board decision may be made at any time (see 38 C.F.R. § 20.1404(c)), the Board's September 2013 remand notified the Veteran that the existing record did not contain a motion for CUE in the November 1955 Board decision and invited him to file such a motion.  However, no subsequent CUE motion was thereafter received from the Veteran or his former representative.  See Wood v. Derwinski, 1 Vet. App. 190, 192 (1991) (holding that "the duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the purtative evidence.").

Therefore, the Board finds that the preponderance of the evidence shows that the Board has never received from the Veteran a writing in which he plead there was CUE in the November 1955 Board decision.  Accordingly, the Board finds that there is no outstanding motion for CUE in the November 1955 Board decision that needs to be adjudicated before addressing the merits of the current earlier effective date claim.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive, the Board should deny the claim on the ground of lack of legal merit).

b.  The Merits of the Earlier Effective Date Claim

Rating decisions become final when not appealed.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).  A Board decision is final on the date it is issued.  38 U.S.C.A. § 7104 (West 2014).  When there is a final denial of a claim, and new and material evidence is subsequently received, the effective date of the award is date of receipt of the new claim or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(1)(ii) (2015).

With the above laws and regulations in mind, the Board notes that following the Veteran's June 1955 separation from active duty VA received his first claim of service connection for a right elbow disability in July 1955.  The record thereafter shows that an August 1955 rating decision denied his claim and in a November 1955 decision the Board continued the denial of his claim.  The Board noted there were no right elbow abnormalities seen on clinical evaluation at service separation, (apart from a scar), and that in-service clinical records clearly and unmistakably showed a right elbow disorder existed prior to service (repeated traumas wrestling) and the remedial in-service surgery was not indicative of aggravation attributable to service.  

In 1956 and 1957 the RO apparently received service department records that were not found in the claim's file at the time of the November 1955 Board decision.  These records documented the Veteran's in-service complaints and treatment for, among other things, his right elbow disability to include surgery in March 1954.  Therefore, they are relevant to the Veteran's claim of service connection for a right elbow disability.  See 38 C.F.R. § 3.207(f) (1957); 38 C.F.R. § 3.156(c) (2015).  Their essential effect was to nullify the finality of the prior adverse determinations and render open the Veteran's original 1955 claim, until those records were considered.  

As it happens, VA did not next address the claim until 1983, upon receipt of a VA Form 21-526 (Veteran's Application For Compensation or Pension) in June 1983.  However, the record shows that in a July 1983 decision, VA denied the claim.  Notice of this decision was mailed to the Veteran later that month.  In May 1984, VA received a letter from the Veteran's representative (an attorney) requesting "reconsideration of [the Veteran's] request for claim concerning his right elbow condition," and accompanying this letter was a March 1984 document from a private surgeon describing the Veteran's post-service problems with his right elbow.  The RO issued another decision denying the Veteran's right elbow service connection claim in July 1984, and the Veteran was notified of this decision in August 1984.  

Nine months later, in May 1985, VA received another VA Form 21-526 from the Veteran, on which he again sought service connection for his right elbow disability.  This was denied in June 1985, and the Veteran notified of this action in July 1985.  A September 1985 letter from the Veteran's attorney representative asked VA to consider evidence that they did not believe VA had considered.  In October 1985, the RO wrote to the Veteran, advising the claim remained denied.  In November 1985, the RO received a document from the Veteran's attorney representative that included the language  "NOTICE OF DISAGREEMENT with the October 18, 1985 decision..." and in December 1985, the RO issued a statement of the case.  In January 1986, the RO received a VA Form 1-9, (Appeal to Board of Veterans Appeals), which did not include any statement detailing the Veteran's reasons for his disagreement, or otherwise identify a statement of fact set out in the statement of the case, with which the Veteran disagreed.  [A substantive appeal shall consist of a properly completed VA Form 1-9, or correspondence containing the necessary information.  The appeal should set out specific arguments relating to errors of fact or law.  This is the last action the appellant needs to take to perfect the appeal  38 C.F.R. § 19.123 as in effect in 1986.  The form itself had instructions which stated that the benefit sought must be clearly stated, that the date of the actin appealed should be provided, and that "care should be taken to set out errors of fact or law believed to have been made in the decision- that is, the reasons for disagreeing with the decision being appealed."  The form also advises that the claimant would be "presumed to be in agreement with facts stated to which no exception is taken."  See also 38 C.F.R. § 19.121 as in effect in 1986.]  

After a number of unsuccessful attempts at scheduling a hearing over the next several months, the RO advised the Veteran in June 1986 correspondence, it was necessary to receive a statement from him detailing his reasons for believing the RO's conclusion regarding his claim was incorrect.  He was provided another VA Form 1-9 to accomplish this task and given until September 9, 1986, to submit it and have his appeal considered timely.  The Veteran was reminded of this requirement in a July 1986 letter from the RO.  

On October 10, 1986, the RO received a VA Form 1-9 from the Veteran on which he set out the basis for his contentions.  Later in October 1986, the Veteran was advised that his VA Form 1-9 was untimely, and that he failed to complete the appeal he had initiated.  In January 1987, a notice of disagreement with the decision on timeliness was received at the RO, and later that month, a statement of the case on the timeliness of the appeal question was issued.  No further correspondence from the Veteran was received on the timeliness question.  

In view of the sequence described above, the Veteran's failure to perfect an appeal of the timeliness question closes any appeal arising out of the exchange between the Veteran and the RO that had begun in 1983.  Therefore, the RO's decisions dated in July 1983, July 1984, June 1985, October 1985, and October 1986 are final.  (38 C.F.R. §§ 19.117, 19.129 (1985)).

The Veteran next corresponded with VA regarding his right elbow disability in June 2001, when he again sought to establish service connection.  This was denied in an August 2002 rating action.  Notice of this decision was mailed to the Veteran later in August 2002.  The Veteran did not appeal this decision or submit new and material evidence within a year of the decision.  38 C.F.R. § 3.156(b).  Accordingly, the Board finds that the August 2002 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.  

Following the final rating decision in August 2002, the record shows that the Veteran submitted his next claim of service connection for a right elbow disability on March 30, 2004.  This is the date from which service connection was established; the date of claim to reopen, which is consistent with the provisions of 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(1)(ii).  Because the effective date of an award of disability compensation based on a claim to reopen is the date of receipt of the claim or the date entitlement arose, whichever is later, the grant of service connection may be no earlier than the March 30, 2004, claim.  Accordingly, the appeal is denied.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  











	(CONTINUED ON NEXT PAGE)


ORDER

An effective date prior to March 30, 2004, for the award of service connection for a right elbow disability, to include whether the elements for pleading CUE in the November 1955 Board decision have been met, is denied.  



________________________                                      ________________________
  MICHAEL E. KILCOYNE		                 K. A. BANFIELD
    Veterans Law Judge			    Veterans Law Judge
   Board of Veterans' Appeals			 Board of Veterans' Appeals



__________________________
JAMES L. MARCH
Veterans Law Judge
Board of Veterans' Appeals






Department of Veterans Affairs


